Citation Nr: 9929985	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  95-11 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for degenerative arthritis and degenerative disk disease of 
the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to 
November 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

The veteran initially perfected an appeal to a July 1994 
rating decision which denied her claims of service connection 
for a chronic acquired back disability and a chronic acquired 
gynecological disability, variously diagnosed.  These issues 
came before the Board in February 1997, at which time they 
were remanded for additional development.  While in remand 
status the RO granted service- connection for degenerative 
arthritis and degenerative disk disease of the lumbosacral 
spine by rating decision in October 1997.  By rating decision 
dated in September 1998, the RO granted service connection 
for total abdominal hysterectomy and right saplingo-
oophorectomy with history of abnormal uterine bleeding and 
dysmenorrhea.  A 40 percent rating was assigned for the back 
disorder, while a 30 percent rating was assigned for the 
gynecological disability.  Both of these ratings were 
effective September 28, 1993.  Consequently, these issues 
were resolved and were no longer on appeal before the Board.  
See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  
Thereafter, the veteran perfected an appeal with the 40 
percent rating assigned for her service-connected low back 
disorder.

This issue of entitlement to a disability rating in excess of 
40 percent for the back disorder was previously before the 
Board in December 1998, at which time it was remanded in 
order to comply with the veteran's request for a personal 
hearing before a Member of the Board.  The veteran 
subsequently provided testimony at a personal hearing before 
the undersigned Board Member in July 1999, a transcript of 
which is of record.  Accordingly, the Board finds that the RO 
has complied with the directives of the December 1998 remand, 
and that a new remand is not required to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).

As an additional matter, the Board notes that a claim placed 
in appellate status by disagreement with the original or 
initial rating award (service connection having been allowed) 
but not yet ultimately resolved, as is the case here with the 
back disorder issue, remains an "original claim" and is not 
a new claim for increase.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In such cases, separate compensable evaluations 
must be assigned for separate periods of time if such 
distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  Where entitlement to 
compensation has already been established in a prior final 
rating action, an appellant's disagreement with a subsequent 
rating is a new claim for an increased evaluation based on 
the level of disability presently shown by the evidence.  
Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  In this case, 
a review of the evidence shows that rather than provide a 
staged rating for discrete intervals during the pendency of 
the appeal, the RO made the highest rating award it found was 
warranted retroactive to the earliest effective date 
assignable.  It is evident that the RO's rating action 
contemplated all relevant evidence on file.  Accordingly, 
although the RO characterized the issue as an "increased 
rating," the substantive adjudicative considerations in 
Fenderson, supra, have been fully satisfied by the RO's 
rating action and the Board does not find that the claimant 
will be prejudiced by appellate review on the current record.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran's assertion that her back disorder is more 
disabling than contemplated by the current evaluation is 
sufficient to establish a well-grounded claim.  See Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).

The veteran underwent a VA general medical examination in 
December 1993.  At this examination, it was noted that the 
veteran had reportedly seen a chiropractor over the past 
couple of years with spinal adjustment and electrical 
stimulation.  At the time of the examination, she was in 
physiotherapy at the Fort Lyon VA Medical Center (VAMC) which 
had provided some relief of her pain.  

When the case came before the Board in February 1997, it was 
remanded, in part, for the RO to contact the veteran and 
request that she identify all medical treatment she had 
received for her back since 1993.  After obtaining these 
records, the RO was to arrange for an examination of the 
veteran for the purpose of ascertaining the nature, extent of 
severity, and etiology of all back disorder(s) found to be 
present.

Following the Board's remand, the RO sent a development 
letter to the veteran in March 1997 requesting that she 
identify the medical records specified in the remand.  In an 
April 1997 statement, she identified two private doctors who 
treated her in 1980 through 1981 for her back disorder.  
However, she reported that records from this period were 
unavailable.

Also received was an April 1997 statement from a Dr. J. Crow, 
a chiropractic physician, who reported that he had treated 
the veteran for upper and lower back problems beginning in 
July 1981.  Dr. Crow stated that over the years the veteran's 
back condition had increased into a severe chronic lumbar 
condition with "myofascities" and "radiculities" of both 
lower extremities.  Also, Dr. Crow opined that the veteran 
was unable to do any type of work that required any period of 
sitting or standing, or lifting and/or bending.

The veteran underwent two VA examinations of her back on July 
29, 1997, as well as an MRI of the lumbar spine which 
revealed evidence of relative disc desiccation at the L5-S1 
level associated with disc space narrowing.  At the L4-5 
level, disc dissecation was identified with associated 
central herniation of the nucleus pulposus.  The first of the 
examinations was conducted by an orthopedic consultant who 
noted that, over the years, the veteran had had multiple 
chiropractors and chiropractic evaluations.  Based on 
examination as well as review of X-ray and MRI findings, the 
orthopedic consultant diagnosed degenerative disc disease, 
with L4-5 herniated nucleus pulposus with radicular symptoms, 
limited range of motion and discomfort.  On the second VA 
examination, it was noted that the veteran was last seen for 
treatment of her low back by a chiropractor approximately one 
year earlier.  She reported that she was seen for a short 
time at the Fort Lyon VAMC, but because she was not service 
connected, her work-up was not completed.  In addition, 
treatment had been problematic because of the cost, and over 
the years she had sought treatment from chiropractors on 
mostly an intermittent basis.  The veteran complained of 
"burning" in her right leg while walking on her tiptoes.  
On sensory testing, there was decreased sensation in the 
right calf in the L4-S1 distribution.  The examiner stated 
that this was consistent with her testing for sharp and dull, 
light touch, and temperature changes.  Based on the 
foregoing, the examiner diagnosed degenerative arthritis 
(spondylosis) with L4-5 disc herniation, with right sensory 
radiculopathy, discomfort, and restricted range of motion as 
described.

In an October 1997 rating decision, the RO granted service 
connection for degenerative arthritis and degenerative disk 
disease of the lumbosacral spine, evaluated as 40 percent 
disabling under Diagnostic Code 5293-5292, effective 
September 28, 1993.

The veteran appealed the 40 percent rating of her back 
disorder to the Board.  In her April 1998 Substantive Appeal, 
she asserted that she did have muscle spasms and sciatic 
neuropathy as evidenced by the numbness in her right calf.  
Further, she asserted that the pain was constant, and had 
increased severity with activity that stressed the back with 
use.

At the July 1999 hearing, the veteran testified that her back 
disorder had deteriorated since her July 1997 VA 
examinations.  She stated that she was experiencing more 
frequent muscle spasms and that the pain was more severe now 
than at the time of the 1997 examination.  She reported that 
the pain started in her mid-buttocks, and radiated downward.  
Additionally, she stated that the pain used to only radiate 
down into her right side, but now affected her left side as 
well.  She described the pain as a constant burn, and said it 
was like being in "constant labor."  She indicated that the 
burning in her foot had increased lately and radiated to the 
top of her foot and big toe.  When asked if she stumbled or 
had an altered gait as a result of numbness of the foot, she 
stated:

I always stumble on my right side.  I've 
noticed a lot more solely in the last two 
years than prior to.

The veteran indicated that she had been found to be entitled 
to VA vocational rehabilitation.  The veteran also testified 
about diary entries she had made regarding her back 
symptomatology and a list of things she was unable to do 
because of her back disorder.  These documents were submitted 
and associated with her claims folder.

In view of the veteran's complaints of intermittent severe 
pain radiating down her lower extremities and her testimony 
that she stumbles on her right side, VA must considered 
whether a separate disability rating is in order for 
neurologic symptomatology of the lower extremities pursuant 
to the holding of the United States Court of Appeals for 
Veterans Claims (Court) in Bierman v. Brown, 6 Vet. App. 125, 
131 (1994).  The record in this case, Bierman, raises the 
possibility of a separate disability rating for foot drop 
under 38 C.F.R. § 4.124a, Diagnostic Code 8521.  The 
appellant should be accorded a neurological examination for 
disability evaluation purposes to clarify this matter.

As mentioned above, the veteran responded in her April 1997 
statement that records from the two chiropractors who treated 
her in the 1980s were unavailable.  VA has no obligation to 
seek evidence which the veteran acknowledges does not exist.  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994).  However, 
the Board also notes that the April 1997 statement from Dr. 
Crow indicated that he might have additional records 
concerning the veteran.  A review of the record does not 
indicate that the RO requested additional records from Dr. 
Crow.  Furthermore, Dr. Crow was not one of the two health 
care providers identified by the veteran in her April 1997 
statement.  Therefore, the Board is of the opinion that 
additional records may be available from Dr. Crow which are 
pertinent to the veteran's claim, especially for determining 
whether the veteran is entitled to a "staged rating" in 
excess of 40 percent for her back disorder.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The record shows that the veteran sought therapy at the Fort 
Lyon VAMC.  Additionally, the veteran testified at her July 
1999 hearing that she had been approved for VA vocational 
rehabilitation.  Pursuant to Bell v. Derwinski, 2 Vet. App. 
611 (1992), any such records which are in existence are 
constructively of record and the failure of the RO or the 
Board to consider any such pertinent records might constitute 
clear and unmistakable error, even though such evidence was 
not actually in the record assembled for appellate review.  
See VAOPGCPREC 12-95.  Consequently, the Board is of the 
opinion that additional VA records may be available that are 
pertinent to the instant case, especially for determining 
whether the veteran is entitled to a "staged rating" in 
excess of 40 percent for her back disorder.  See Fenderson, 
supra.  

For the reasons stated above, the Board concludes that this 
case must be REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for her back 
disorder.  After securing any necessary 
release, particularly for Dr. Crow, the 
RO should obtain those records not 
already on file.  Even if the veteran 
does not respond, the RO should obtain 
treatment records concerning the veteran 
from the Fort Lyon VAMC.

2.  The RO should obtain the veteran's 
vocational rehabilitation folder, if one 
is available, and associate it with the 
claims folder.  If no vocational 
rehabilitation records are available, it 
should be so noted in the claims folder.

3.  The veteran should be afforded a 
neurologic examination to determine the 
nature and severity of her back disorder.  
The claims folder should be made avail-
able to the examiner for review before 
the examination.  The examiner should 
determine whether EMG or NCV studies 
would be helpful, and if so, see that the 
veteran is scheduled for such studies.  
The report should summarize all 
significant positive findings, 
particularly those relating to limitation 
of function.  Any motor dysfunction or 
sensory dysfunction should be described 
in detail.  Further, the examiner should 
express an opinion as to whether the 
neurologic impairment caused by the 
veteran's back disorder has resulted in 
absent ankle jerk and/or foot drop.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  
In making this adjudication, the RO must 
consider whether the veteran is entitled 
to a separate rating for neurologic 
impairment pursuant to Bierman, supra, 
and whether the veteran is entitled to a 
"staged rating" in excess of 40 percent 
pursuant to the guidelines of Fenderson, 
supra.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and her representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

